Citation Nr: 1400672	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left knee disability, including as secondary to a service-connected right knee disability.

4.  Entitlement to a rating higher than 50 percent for dysthymic disorder.

5.  Entitlement to a rating higher than 40 percent for enucleation of the right eye.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by 	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1984.

This appeal to the Board of Veterans Appeals (Board/BVA) is from December 2009 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The claims of entitlement to service connection for a low back disability and hypertension were previously considered and denied in decisions that became final and binding when not appealed.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1100, 20.1103, 20.1104 (2013).  

In its present adjudications, the RO denied these claims based on the absence of 
new and material evidence to reopen them.  Indeed, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  So, too, must the Board make this threshold preliminary determination concerning these claims, however, because it affects the Board's jurisdiction to adjudicate them on their underlying merits.  The Board's determination concerning this is irrespective of the RO's, and if there is not the required new and material evidence to reopen these claims, what the RO determined concerning this is irrelevant because further consideration of these claims is neither required nor permitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

The claims of entitlement to service connection for a left knee disability, including as secondary to a service-connected right knee disability, and for a TDIU require further development before being decided on appeal.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the remaining claims for a low back disability, hypertension, dysthymic disorder, and right eye enucleation.



FINDINGS OF FACT

1.  In a March 2005 decision, the Board denied service connection for a low back disability; the Veteran did not appeal that decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

2.  The additional evidence received since that March 2005 Board decision regarding this claim is cumulative or redundant of evidence already of record and considered in that prior decision, does not relate to unestablished facts necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

3.  In a January 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  He did not appeal that decision to the Board.

4.  The additional evidence received since that January 2003 rating decision denying this claim is cumulative or redundant of evidence already of record and considered in that prior decision, does not relate to unestablished facts necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

5.  The service-connected dythymic disorder is manifested by no more than moderate symptoms, not social and occupational deficiencies in most areas.

6.  The Veteran has the highest schedular rating available for the service-connected enucleation of his right eye, and this disability and its attendant symptoms are not so exceptional or unusual as to render impractical the application of the regular Rating Schedule standards.  He does not have impairment on account of this disability that is not contemplated by the Rating Schedule.



CONCLUSIONS OF LAW

1.  The March 2005 Board decision, which denied entitlement to service connection for a low back disability, is a final and binding decision.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  There is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The January 2003 RO rating decision, which denied entitlement to service connection for hypertension, also is final and binding decision based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

4.  And there is no new and material evidence since that decision to reopen this claim, either.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria are not met for a rating higher than 50 percent for the dysthymic disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9433 (2013).

6.  The criteria also are not met for a rating higher than 40 percent for the enucleation of the right eye.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.383, 4.3, 4.7, 4.75, 4.79, Diagnostic Code 6063 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should precede the initial adjudication of the claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.


In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases for the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2011 that fully addressed all notice elements and was sent prior to the initial RO decision, so in the preferred sequence.  Indeed, even had it not been, VA would only need to provide the necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This would preserve the intended purpose of the notice in that it still gives him meaningful opportunity to participate effectively in the adjudication of his claim.  In other words, it would rectify ("cure") any timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He was provided notice regarding disability ratings and effective dates as mandated by the Court in Dingess.  Finally, he was given appropriate notice under Kent.  The September 2011 letter discussed the reasons for the previous denials of service connection and described what evidence would be 

necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denials of service connection for a low back disability and hypertension.  He therefore has received all required notice concerning his claims that are being decided.

VA also as mentioned has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of relevant records, both concerning his pertinent evaluation and treatment during service and since, so his service treatment records (STRs) and post-service VA and private treatment records.  This additional duty also includes providing an examination for an opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the STRs and post-service VA clinical records.  The Veteran also was provided an opportunity to set forth his contentions during the hearing in May 2012 before the undersigned Veterans Law Judge of the Board.  The hearing identified the relevant issues, discussed the type of evidence and information still needed to substantiate the claims, and provided the Veteran opportunity to respond by submitting this necessary evidence or discussing during his hearing why it already is of record.  The hearing therefore complied with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding hearing officer to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

During the hearing, there was no confusion that the Veteran needed to present evidence of an increase in symptomatology regarding the increased-rating claims, as that comprised the bulk of his testimony.  He also submitted argument with respect to the matters for which he is seeking service connection.  The presiding VLJ questioned him, trying to elicit information regarding outstanding evidence.  And in their testimony and back and forth questioning the Veteran and his representative also evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

As well, the Veteran was afforded VA medical examinations regarding his increased-rating claims.  The examinations were comprehensive and included physical findings and complete rationales for the findings and conclusions.  He was not afforded VA examinations regarding his new-and-material-evidence claims.  No examinations regarding these claims are necessary, however, unless and until there is new and material evidence to reopen them, which, as will be explained, there is not.  38 C.F.R. § 3.159(c)(4)(C)(iii).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance to him is required to fulfill VA's obligations in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence

The Veteran seeks to reopen his previously denied claims for service connection for a low back disability and hypertension.

In a March 2005 decision, the Board denied entitlement to service connection for a low back disability on the basis that a chronic (i.e., permanent) low back disorder was not shown in service and since the mild scoliosis of the lumbar spine that preexisted service was not aggravated by the Veteran's service - meaning permanently worsened above and beyond its natural progression.  Board decisions are generally final and binding on the date issued, unless timely appealed or the Chairman grants a motion for reconsideration of the decision or some other exception to the finality of it is shown to apply, such as indication it involved clear and unmistakable error (CUE).  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.


In a January 2003 rating decision, the RO denied service connection for hypertension on the basis that hypertension was not shown to have been incurred in service or related thereto or, alternatively, to have had its onset within the first post-service year to warrant presuming it was incurred in service.  The Veteran did not file a notice of disagreement, timely or otherwise, so that decision also is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

When a claim of entitlement to service connection has been previously considered and denied and that decision has become final and binding, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108.  Thus, the Board must now consider whether new and material evidence has been submitted since those decisions to reopen these finally denied claims.

In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim.  That is to say, there are just two, not three, requirements for successfully reopening a claim.

Newly-submitted evidence is presumed to be credible, albeit only for the limited purpose of determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.

Regarding the low back disability, the evidence submitted since the March 2005 disallowance consists of medical records duplicative of evidence already in the claims file before the Board rendered the March 2005 decision.  It also consists of medical evidence not previously of record reiterative of evidence already of record.  The file contains a May 2007 medical opinion indicating the Veteran was not employable due to several disabilities, including on account of low back pain.  The newly-added evidence includes a June 2005 magnetic resonance imaging (MRI) of the lumbar spine showing mild spondylosis along with posterior disc bulges.  The evidence added to the record since March 2005 also includes a December 2010 VA general medical examination report indicating that lumbar spine films were essentially normal and reflecting a diagnosis of lumbosacral strain.  A November 2010 VA progress note is reiterative of evidence already of record when the Board issued the March 2005 decision, as it reflects that low back pain had its onset only a decade earlier and that no specific back injury had occurred, so including during the Veteran's service to account for this present-day disability.  

The Board sees that, prior to March 2005, the Veteran had argued alternatively that a low back disability had incepted during his service and conversely that the low back disability had its onset many years after his separation from service.  Finally, the new evidence consists of his May 2012 hearing testimony during which he asserted that his low back disability was from parachute jumps in service.  He said he had injured it during airborne school, during one incident in particular, although he had made about a total of 6 jumps.  His hearing testimony, however, is virtually identical to that given during a prior November 2000 hearing at the RO before a local Decision Review Officer (DRO).  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); and see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

The evidence added to the record after the March 2005 Board decision is partially new because it was not previously considered by agency decision makers.  The new evidence, however, does not include any evidence that is not reiterative of evidence already of record.  Moreover, the newly submitted evidence would not trigger VA's duty to assist because VA had considered all of the Veteran's arguments before March 2005 and conducted all development based on those arguments before March 2005.  See Shade, supra.  In any event, none of the new evidence or argument is different from that which was of record before March 2005.  Under such circumstances, the Board finds that no new and material evidence has been received, and the claim of entitlement to service connection for a low back disability is not reopened and remains denied.  38 C.F.R. § 3.156.

With respect to the hypertension claim, service connection was denied in a January 2003 RO rating decision that similarly became final and binding since not appealed.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.


Evidence received since that January 2003 final and binding decision consists of medical records duplicative of ones already of record, a December 2010 VA examination report, and other post-January 2003 records merely stating the fact that the Veteran suffers from hypertension, and his May 2012 hearing testimony in which he denied hypertension in service and asserted that hypertension had its onset after service at some point during the 1980's.  The evidence that is not duplicative or reiterative of evidence already of record before January 2003 is not new and material, as it does not raise even a remote possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade, supra.  Medical records merely describing the Veteran's current condition (e.g., showing current evaluation and treatment, etc., without additional discussion of etiology) are not material to issue of service connection and are insufficient to reopen a claim for service connection based on new and material evidence.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).

Service connection for hypertension can be established presumptively if it is shown that it incepted to a compensable degree (meaning to at least 10-percent disabling) within a year of the Veteran's separation from service - so in this particular instance meaning by June 1985.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As a point of reference, according to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, which specifically concerns hypertension, the minimum compensable rating of 10 percent is warranted when the diastolic pressure (bottom number of a blood pressure reading) is predominantly 100 or more; or systolic pressure (top number) is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.

Of course, service connection for hypertension also can be established on a direct basis if it is shown to have been incurred in service or otherwise related thereto.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).


Here, though, there is no new evidence concerning this, either lay or medical, showing incurrence is service or in the first post-service year to the required minimum compensable degree.  Stating that hypertension had its onset sometime in the 1980's is not tantamount to indicating it started within the first post-service year.  As well, there is no new evidence reflecting a direct nexus between the Veteran's hypertension, once diagnosed, and his earlier service.  The claim for this condition therefore cannot be reopened.  38 C.F.R. § 3.156.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  VA adjudicators are required to take this change in severity of the disability into consideration, and make the rating track this change, regardless of whether the rating is an established rating or initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Dysthymic Disorder

The Veteran's service-connected dysthymic disorder has been rated as 50-percent disabling by the RO under the provisions of 38 C.F.R. § 4.130, DC 9433.

Under this DC, a rating of 10 percent is warranted for dysthymic disorder if there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9433.

A rating of 30 percent is warranted for dysthymic disorder if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).


A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9433.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.  

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.   

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.   

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.   

A GAF score of 71-80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

The list of symptoms under the rating criteria are meant to be mere examples of symptoms that would warrant the evaluation, so are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

During a May 2009 VA mental health examination, the Veteran reported sleep trouble to include insomnia.  He complained of a depressed mood at least part of each day.  He reported an increased appetite, decreased libido, and anhedonia.  He indicated that his mood was worse than it had been on VA psychiatric examination some 18 months earlier.  The Veteran stated that he worked on a part time basis and that he had been married to his current wife for 14 years.  The Veteran was able to accomplish the activities of daily living without assistance.  His recreational activities included movies, attending sporting events, reading, and listening to music.  He denied drug use but endorsed drinking six cans of beer a week.  Objectively, the Veteran was cooperative throughout the interview.  Eye contact was good, and speech as well as thought processes were normal.  His mood was slightly depressed, and his affect was appropriate.  He was fully oriented, and there was no evidence of delusions or hallucinations.  Insight and judgment were good.  There was some suicidal ideation without plan or intent.  There was no homicidal ideation.  The examiner diagnosed depressive disorder not otherwise specified, assigned a GAF score of 51, and commented that the Veteran's psychiatric symptoms were mild to moderate in severity.  The Veteran's depression, according to the examiner, did not negatively impact employability or social functioning.

In May 2011, the Veteran was afforded another VA mental disorders examination.  The Veteran reported a good appetite but indicated that he had trouble sleeping.  He indicated that he was "very depressed" and was seeing no improvement in the condition.  He felt depressed three or four days a week.  However, going for walks made him feel better, and he enjoyed going to the movies.  The Veteran reported a reduced libido but indicated that it could be due to his low back problems.  He endorsed suicidal ideation without a plan or intent.  He denied homicidal ideation.  The Veteran reported that his 14-year marriage was good.  He continued to be employed a few hours a week in the same business in which he was engaged during the previous examination.  When not working, he spent time on the computer.  He enjoyed television and doing chores.  He visited with friends regularly.  Objectively, the Veteran was cooperative.  His mood was euthemic, and his affect was appropriate.  He displayed normal speech and thought processes.  Memory was intact, and the Veteran was fully oriented.  He denied hallucinations, and no delusional material was noted.  Insight and judgment were adequate.  The examiner diagnosed depressive disorder not otherwise specified and assigned a GAF score of 62.  The examiner commented that the Veteran's depressive symptoms were mild.  There was no evidence that depression had a negative impact upon employment.  No impairment in social functioning was noted.  Depression, moreover, did not interfere with the activities of daily living.  

At the May 2012 hearing, the Veteran testified that he had sleep problems associated with the service-connected dysthymic disorder.  He indicated that he had social relationships with others and that he engaged in volunteer work.  When asked regarding panic attack, he indicated that he panicked if it started to rain while he was driving.  The Veteran's wife testified that the Veteran was more irritable than he had been and that he could not do as much volunteer work as he used to in the past.  The Veteran responded in the affirmative when asked about suicidal ideation without intent or plan.  He expressly denied homicidal ideation.  He indicated that his depression never interfered with his work.

A review of the Veteran's psychiatric manifestations reveals a disability picture that is no more than mild to moderate.  At worst, his GAF score was assessed as 51, indicative of moderate symptoms.  He does not have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Deficiencies of this sort are necessary for a 70 percent evaluation.  38 C.F.R. § 4.130; Vazquez-Claudio, supra; Bowling, supra.  The Board notes that the Veteran does not appear to have any deficiencies in the areas of work, family relations, judgment, or thinking.  The Board notes that the record does not reflect that the Veteran is in school.  Regarding his mood, while problematic, his symptoms are no more than moderate.  Indeed, the Veteran's disability picture appears to be improving.  In any event, because deficiencies in most of the areas identified for a 70 percent evaluation are absent, a 70 percent evaluation for the service-connected dysthymic disorder is denied.  Id.

Turning to the first step articulated in Thun, the Board finds that the symptomatology and impairment caused by the Veteran's dysthymic disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9433, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's dysthymic disorder has been characterized by such symptoms as suicidal ideation without intent or plan and no more than moderate depression.  These types of symptoms are very similar to those noted in the schedular rating criteria.  In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria.  As well, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Enucleation of the Right Eye

This service-connected disability has been rated a 40-percent disabling by the RO under the provisions of 38 C.F.R. § 4.79, DC 6066.

The Veteran contends this rating does not adequately reflect the level of impairment caused by this disability.  Therefore, he maintains that a higher rating is warranted.  

However, after carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against this claim, so it must be denied. 

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  
38 C.F.R. § 4.75. 

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  
38 C.F.R. § 3.383(a)(1).

A 40 percent schedular rating is assigned for anatomical loss of one eye when visual acuity in the other eye is 20/40 or better. 38 C.F.R. § 4.79, Diagnostic Code 6063. 

A review of the evidence discloses that the Veteran is service connected for his right eye only.  A review of his VA treatment records and examination reports shows that he underwent a VA eye examination in May 2009.  At that time his uncorrected left eye vision was 20/30 +2 and corrected left eye vision was 20/20.  On VA examination in January 2011, corrected left eye vision was 20/20.  It was noted there was a prosthesis in his right eye because of the enucleation (removal of this eye).  There were no findings of any impairment with respect to his peripheral field of vision.


Although the Veteran might have minor impaired visual acuity in his left eye, there is no evidence that it is due to anything other than refractive error.  Refractive error is not considered a disease or injury, i.e., a ratable disability, within the meaning of VA regulations.  38 C.F.R. § 3.303(c) (2013).  Moreover, the Veteran's visual acuity in his left eye is better than 20/200, indeed much better.  Therefore, in light of the applicable VA regulations, the visual acuity in his nonservice-connected left eye is considered no worse than 20/40 for rating purposes.  And, as noted above, 40 percent is the highest schedular rating available when there is anatomical loss of one eye (here, the right eye) and visual acuity in the other eye (here, the left eye) is 20/40 or better.  Accordingly, an increased rating is not warranted, and the appeal of this claim resultantly must be denied.

His disability has been rated under 38 C.F.R. § 4.79, DC 6066.  This DC pertains to situations where visual acuity in one eye is 10/200 or better.  DC 6063 concerns situations where there is anatomical loss of one eye.  Id.  As his right eye has been enucleated, there is anatomical loss of this eye.  As such, DC 6063 is the more appropriate DC under which to rate his service-connected disability.  It is permissible to change the DC under which a Veteran's disability is rated, provided there is sufficient explanation.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular DC is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  As explained above, a rating under DC 6063 better characterizes the Veteran's right eye disability since it involves removal of this eye, so anatomical loss of it.  Thus, DC 6063 is more appropriate than a rating under DC 6066.  But even this other DC does not provide a basis for increasing the rating beyond its existing level.

In making this determination, the Board also has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected enucleation of the right eye.  

Neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors that may be considered to be exceptional or unusual with respect to the service-connected enucleation of the right eye.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for this disability.  There is no unusual clinical picture presented, nor is there any other factor that takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the enucleation of his right eye presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is unwarranted under 38 C.F.R. § 3.321 (b)(1).

For the reasons and bases discussed, there is not an approximate balance of evidence for and against this claim; rather, the preponderance of the evidence is against this claim.  So the benefit-of-the-doubt doctrine does not apply, requiring denial of this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a low back disability is denied.

No new and material evidence having been received, the petition to reopen the claim of entitlement to service connection for hypertension also is denied.


The claim for a rating higher than 50 percent for the service-connected dysthymic disorder is denied.

The claim for a rating higher than 40 percent for the service-connected enucleation of the right eye also is denied.


REMAND

The Veteran contends that he has a left knee disability that is secondary to his already service-connected right knee disability.  Service connection on a secondary basis is available and is a valid theory of entitlement - if it is shown the disability being claimed is proximately due to, the result of, or being chronically aggravated by the service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In January 2012, the RO granted service connection for the right knee disability.  As stated, the Veteran has argued that service connection additionally is warranted for his left knee disability as secondary to his right knee disability and, indeed, that he has been told as much by a VA physician.  He was uncertain, however, whether this opinion actually has been documented or reduced to writing.  In Robinette  v. Brown, 8 Vet. App. 69, 77 (1995), the Court held that the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent evidence in support of a claim of entitlement to service connection.  So the Veteran needs to have documentation of this doctor's opinion; during his hearing he identified this physician as "Dr. Leroy Booth" at the local VA Medical Center (VAMC) in North Little Rock.  

Therefore, to ensure he has received proper VCAA notice with respect to establishing his entitlement to service connection on a secondary basis, a new VCAA letter must be sent to him outlining the elements of secondary service connection - those being:  (a) proof he has the claimed disability, (b) indication of service-connected disability, and (c) competent and credible evidence relating the service-connected disability to the additionally-claimed disability.  Medical evidence is usually, though not always, required to establish this cause-and-effect correlation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  It thus is essential he have this or some other doctor comment favorably concerning this claim.

Next, to ensure the record is complete, VA clinical records dated from September 1, 2011 to the present must be obtained and associated with the claims file for consideration.

Finally, as a means of further assisting him with his left knee claim, the Veteran must be afforded a VA orthopedic examination for a medical nexus opinion regarding the etiology of his claimed left knee disability - including especially in terms of any potential relationship (causation or aggravation) with his already service-connected right knee disability.  His argument is that he has had to over compensate for his right knee, because of its impairment, in turn resulting in left knee impairment as well, including arthritis.  He cites such possible precipitating factors as having to alter his gait and stance, also when walking, thereby placing undue or an inordinate amount of stress on this other knee (his left knee because of his right knee).

With regard to his derivative TDIU claim, it is inextricably intertwined with the pending appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (claims are "inextricably intertwined" when they are so closely tied together that a final Board decision on one cannot be rendered until the other issue has been considered).  TDIU requires consideration of the impact of all service-connected disabilities on the Veteran's ability to obtain or retain substantially gainful employment, and hence questions related to such must be settled before the TDIU claim is addressed.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran VCAA notice letter concerning establishing his entitlement to service connection for his left knee disability on a secondary basis - that is, on the premise that his already 
service-connected right knee disability is causing or aggravating it.

2.  Also obtain and associate with the claims file all VA clinical records dated since September 1, 2011.

3.  Next schedule a VA orthopedic examination for a diagnosis of all left knee disabilities and for an opinion regarding the likelihood (very likely, as likely as not, or unlikely) that each disability diagnosed is either directly related to the Veteran's military service from March 1982 to June 1984 or, alternatively, secondarily related, meaning proximately due to, the result of, or aggravated by his service-connected right knee disability.

The examiner must review all pertinent documents in the claims file in conjunction with the examination and confirm in the examination report that the requested review took place.

Note:  the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Most essential is that the examiner provides explanatory rationale for the opinion, not just review the file.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

4.  After completing this requested development, and any additional notification and/or development deemed warranted, readjudicate these remaining claims of entitlement to service connection for a left knee disability, including as secondary to the service-connected right knee disability, and for a TDIU.  This readjudication should be in light of the additional evidence obtained on remand and all other relevant evidence of record.  If these remaining claims continue to be denied, send the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


